Citation Nr: 0410032	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  00-23 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder to include post-traumatic stress disorder and a major 
depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from January 1972 to October 1975.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which denied service connection 
for a chronic psychiatric disorder to include post-traumatic 
stress disorder (PTSD) and major depression.  In March 2001, the 
veteran was afforded a hearing before a Department of Veterans 
Affairs (VA) hearing officer.  The veteran has been represented 
throughout this appeal by the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  


REMAND

The veteran asserts that he sustained a chronic psychiatric 
disability to include PTSD and a major depressive disorder as a 
result of repeated beatings by two fellow servicemen in his 
barracks while stationed at Fort Knox, Kentucky, in 1972.  He 
clarified that he reported the assaults to his sergeant and no 
other authorities.  The veteran did not seek either inservice 
medical or psychiatric treatment as the result of the attacks.  

Where a veteran is seeking service connection for PTSD based upon 
alleged inservice personal assault, the United States Court of 
Appeals for Veterans Claims (Court) has clarified that the VA has 
provided special evidentiary development procedures, including the 
interpretation of behavioral changes by a clinician and 
interpretation in relation to a medical diagnosis.  Patton v. 
West, 12 Vet. App. 272 (1999) (citing the VA Adjudication 
Procedure Manual M21-1 (M21-1), Part III, 5.14c (8), (9)).  The 
Court has also held that these provisions of M21-1, which provide 
special evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  It does not appear that the RO 
has complied with the development procedures contained in M21-1.  

VA clinical documentation dated in September 1999 indicates that 
the veteran was in receipt of Social Security Administration (SSA) 
disability benefits.  Documentation of the veteran's SSA award of 
disability benefits and the evidence considered by the SSA in 
making the award is not of record.  The VA's duty to assist the 
veteran includes an obligation to obtain the records from the SSA.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  
Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA is 
completed.  In particular, the RO should ensure that the 
notification requirements and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003) are fully met.  

2.  The RO should then contact the veteran and request that he 
identify any independently verifiable evidence of behavioral 
changes which occurred at the time of the alleged stressors; 
provide a list of the names and addresses of any fellow service 
personnel or civilians who may be able to provide documentation as 
to the occurrence of the claimed stressors, and/or changes which 
they observed in his behavior at the time of the claimed 
stressors; and provide information as to all post-service 
psychiatric treatment.  Upon receipt of the requested information 
and the appropriate releases, the RO should contact all identified 
health care providers and request that they forward copies of all 
available clinical documentation pertaining to treatment of the 
veteran for incorporation into the record.  

3.  The RO should then contact the SSA and request that it provide 
documentation of the veteran's award of disability benefits, if 
any, and copies of all records developed in association with the 
award for incorporation into the record.

4.  The RO should then schedule the veteran for VA examination for 
compensation purposes in order to determine the current nature and 
severity of his claimed chronic psychiatric disability.  All 
indicated tests and studies, including psychological testing, 
should be accomplished and the findings then reported in detail.  
If a diagnosis of PTSD is advanced, the examiner should identify 
the specific stressors supporting such a diagnosis.  

The examiner should advance an opinion addressing the following 
questions:  Is it more likely than not (i.e., probability greater 
than 50 percent); at least as likely as not (i.e., probability of 
50 percent); or less likely than not (i.e., probability less than 
50 percent) that any identified chronic psychiatric disability had 
its onset during active service or is in any other way causally 
related to active service?  Send the claims folders to the 
examiner for review.  The examination report should specifically 
state that such a review was conducted.  

5.  The RO should then readjudicate the veteran's entitlement to 
service connection for a chronic psychiatric disorder to include 
PTSD and a major depressive disorder.  If the benefit sought on 
appeal remain denied, the veteran and his accredited 
representative should be issued a supplemental statement of the 
case (SSOC) which addresses all relevant actions taken on the 
application and claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered, since the 
issuance of the last SSOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  



